 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11       UNITED STATES OF AMERICA,                    No. 2:08-cr-0116 KJM
12                      Plaintiff,
13            v.                                      ORDER
14       CHARLES HEAD,
15                      Defendant.
16

17                 In December 2013, a jury convicted defendant Charles Head of multiple counts of

18   mail fraud and conspiracy to commit mail fraud in two related criminal cases. See Case Nos.

19   2:08-cr-093-KJM (Head I) and 2:08-cr-116-KJM (Head II). He was sentenced in both cases on

20   September 3, 2014, to a total term of 420 months imprisonment, which he is now serving. Head

21   I, ECF No. 977; Head II, ECF No. 581. Mr. Head has filed a § 2255 motion to vacate his

22   conviction in both cases. Head I, ECF No. 1617; Head II, ECF No. 861. In this case, Head II,

23   Mr. Head has filed a request for permission to proceed in forma pauperis (IFP) with his case.

24   ECF No. 859 (“Application”).1

25   /////

26   /////

27
     1
       Mr. Head has not filed the same application in Head I, and so the court addresses only the one
28   application here.
                                                      1
 1                  A party instituting a civil action in a United States district court, except for an
 2   application for a writ of habeas corpus, must pay a filing fee of $400.00 and cover the costs of the
 3   action proceedings, including service. 28 U.S.C. § 1914. A § 2255 motion, however, is not
 4   considered a civil action, but rather a “further step in the movant’s criminal case,” which does not
 5   require a filing fee. United States v. Frady, 456 U.S. 152, 182 n.6 (1982) (quoting 28 U.S.C.
 6   § 2255 R.1 advisory committee’s note to 1976 adoption); see also 28 U.S.C. § 2255 R.3 advisory
 7   committee’s note to 1979 amendment (“[T]here is no need to have a forma pauperis affidavit to
 8   proceed with the action since there is no requirement of a fee for filing the motion . . . .”).
 9   Therefore, defendant’s request for permission to proceed in forma pauperis, ECF No. 859, is
10   DENIED as moot.
11                  IT IS SO ORDERED.
12   DATED: April 29, 2019.
13

14
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
